Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christine Wong (Reg. No. 62,935) on 23 April 2021.
The following claims are amended as:
21.	(Cancelled)	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the amended claims is the combination of cited references Nelson et al., U.S. Patent Publication Number 2017/0091731 and Thomas et al., U.S. Patent Number 9,589,256. Nelson discloses a device for scanning checks for deposit that provides a user interface to a user indicating the status of processing (see Figures 9 and 10, and Paragraphs 0057-0059). Thomas teaches an automated banking machine for performing chained authenticated transactions including deposits and other account-affecting actions (see Column 5, Lines 50-60, Column 8, lines 60-65 and Column 9, Lines 5-15).
The prior arts of record including any newly found prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 12, and 20 when taken in the context of the claims as a whole. 	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mande (2017/0003856) teaches a verification system for aiding agents in processing checks once a user has attempted to deposit. The agent analyzes the check using the determinations made by the system and determines if the user has modified the amount of the deposit. If so, the check may be rejected (see Paragraphs 0157-0160). Mande further discloses allowing a user to confirm or reject modifications to the amount created by the agent (see Paragraphs 0218-0219). 
Thus, claims 1-7, 9-16, and 18-20, renumbered as 1-18, are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/Examiner, Art Unit 2143  

/BEAU D SPRATT/Primary Examiner, Art Unit 2143